Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yashiro et al. (US 2016/0085339).
Regarding claim 1, Yashiro et al. discloses a method of manufacturing an electronic device, the method comprising: providing an initial mesh substrate comprising first mesh lines extending in a first direction and parallel to each other in a second direction (see fig. 5, element 13), that intersects the first direction, and second mesh lines extending in the second direction and parallel to each other in the first direction (see fig. 12, the mesh lines of element 13), wherein the initial mesh substrate comprises a plurality of unit mesh patterns (see fig. 2, mesh lines of element 13), lines that cuts portions of the first and second mesh lines are defined in each of the unit mesh patterns (see fig. 7); cutting the first and second mesh lines along a boundary line connecting at least some of the cutting lines to form a plurality of sensing patterns (see fig. 16, the cuttings of layer 210); and forming an insulating layer on the plurality of sensing patterns (FIG. 19(a), the electrode layer 310 has a bridge portion 315 used to mutually connect the grid electrodes 322 included in the single second sensor electrode 321. The bridge portion 315 is insulated from the first sensor electrodes 311 and connected to the grid electrodes 322 of the second sensor electrodes 321 via the contact holes 316), wherein the cutting lines are imaginary lines corresponding to cut portions of the first and second mesh lines, and each of the imaginary lines extends in the first direction or the second direction and connects centers of two openings adjacent to each other (see fig. 19). 

Regarding claim 3, the method of claim 2, wherein the cutting lines are spaced apart from each other and are arranged in a clockwise direction or counterclockwise direction around the central mesh pattern (see figs. 16, 19). 
Regarding claim 4, discloses the method of claim 3, wherein at least one of the cutting lines has a cross shape that comprises: a first pattern extending in the first direction; and a second pattern extending in the second direction and crossing over the first pattern, and wherein a crossing point of the first and second patterns is a center of one of the peripheral openings (see fig. 19). 
Regarding claim 5, discloses the method of claim 3, wherein at least one of the cutting lines has a closed-loop shape (see fig. 4). 
Regarding claim 6, discloses the method of claim 1, wherein the cutting of the first and second mesh lines along the boundary line comprises cutting the mesh lines disposed between the at least some of the cutting lines, and wherein each of the at least some of the cutting lines entirely overlaps with the boundary line (see par. 109). 
Regarding claim 7, discloses the method of claim 1, further comprising: forming a bridge pattern connecting some of the plurality of sensing patterns on the insulating layer, wherein the forming of the insulating layer comprises: forming an insulating layer covering the plurality of sensing patterns; and forming a contact hole in the insulating layer (see fig. 19). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623